MEMORANDUM OPINION
                                        No. 04-12-00282-CR

                                       Alexis M. RAMIREZ,
                                             Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                     From the 379th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2008CR7908
                              Honorable Ron Rangel, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: August 1, 2012

DISMISSED FOR LACK OF JURISDICTION

           Alexis Ramirez was placed on deferred adjudication community supervision in December

2009. On April 17, 2012, the trial court signed an order amending the conditions of Ramirez’s

supervision. Ramirez filed a notice of appeal from that order on May 3, 2012.

           An order modifying the conditions of community supervision is not appealable. See

Davis v. State, 195 S.W.3d 708, 710-11 (Tex. Crim. App. 2006); Basaldua v. State, 558 S.W.2d
2, 5 (Tex. Crim. App. 1977).
                                                                                04-12-00282-CR


       On June 27, 2012, we ordered appellant to file a response by July 12, 2012, showing why

this appeal should not be dismissed for want of jurisdiction. Appellant did not respond to our

order. Accordingly, we dismiss the appeal for want of jurisdiction.


                                                     PER CURIAM

DO NOT PUBLISH




                                               -2-